The Income Statement
                                              Newbury Operating LLC
                                                 Income Statement
                                  For the Five Months Period Ending 05/31/20
                                             Jan-2020      Feb-2020      Mar-2020     Apr-2020      May-2020      YTD
                                                                                                     Draft
Gross Revenues
           Monthly Income                      105,101       105,329       106,185       90,392        85,371     492,378
           Transient Income                     19,740        16,590         9,090        1,465         6,406      53,291
           Late Fees and other Misc Income         283           306            44            -            39         673
           Total Gross Revenue                 125,124       122,225       115,319       91,857        91,817     546,342

Garage Operating Expenses
          Payroll
          Wages - Attendants                    22,119        22,742        18,833        11,961       11,508      87,163
          Payroll Benefits - Vac/Sick/Hol            -         2,829         1,462         2,619       10,430      17,339
          Payroll Taxes                          2,122         2,858         1,914         1,021          956       8,871
          Union Pension/Welfare                  4,775         5,040         4,068         3,019        3,140      20,042
          Worker's Compensation-Premium            198           197           198           198          199         990
          Worker's Compensation-Claims               -             -             -             -            -           -
          Payroll Preparation                        -           219             -             -            -         219
          Payroll (Total)                       29,214        33,886        26,475        18,818       26,232     134,624
          Rent                                  73,958        73,958        73,958        73,958       73,958     369,792
          Real Estate Taxes                      4,265         4,265         4,265         4,265        4,265      21,324
          CAM/Commercial Rent Tax                    -             -             -             -            -           -
          Utilities - Electric/Telephone           399           350           374           404          209       1,736
          Insurance (G/L - GKLL)-Premium           648           645           649           649          651       3,243
          Insurance (G/L - GKLL)-Claims          7,800           (22)          (14)      (15,000)         (22)     (7,257)
          Loss & Damage Claims                   4,556         9,895         3,849         5,494       (9,152)     14,642
          Garage Supplies                          111           170           301         1,655        1,254       3,490
          Printing & Tickets                        89            59             -             -            -         148
          Uniforms                                 432             -             -             -            -         432
          Repair & Maintenance                     644           813           621          (279)         502       2,300
          Technology                                 -             -             -           915          132       1,047
          Advertising                                -             -           156             -            -         156
          Postage & Mailing                          -             -             -             -            -           -
          Permits/Licenses                         188             -             -             -            -         188
          Legal / Dues / Other Fees                133             -            25             -            -         158
          Fines & Violations                         -             -             -             -            -           -
          Miscellanious Expense                     29             -            23             -            -          52
          Credit Card Commissions                2,842         2,694         2,577         2,080        2,140      12,334
          Online Discounter Commissions            758         2,000           (97)          222          200       3,082
          Letter of Credit Fee                     277           277           277             -          541       1,372
          Bank Fees                                142           129           124           105          106         606

Total Garage Operating Expenses                126,483       129,119       113,564       93,285       101,017     563,468

Location Cash Flow                               (1,358)       (6,894)       1,755        (1,429)       (9,201)    (17,127)
